Order entered November 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00668-CR
                                       No. 05-13-00670-CR

                                 DAVID MORENO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-35133-W, F12-35134-W

                                             ORDER
       On October 8, 2013, the Court ordered the Dallas County District Clerk to file

supplemental clerk’s records containing the cost bills and other documents. To date, we have not

received the supplemental clerk’s records.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, supplemental clerk’s records containing detailed itemizations of

the costs assessed in the cases, including but not limited to, specific court costs, fees, and court

appointed attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001,

the cost bills shall be signed by the officer who charged the costs or the officer who is entitled to

receive payment for the costs. We further ORDER that the supplemental clerk’s records include
documents explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                    /s/    DAVID EVANS
                                                           JUSTICE